899 A.2d 38 (2006)
278 Conn. 912
MBNA AMERICA BANK, N.A.
v.
Teofil BOATA.
Supreme Court of Connecticut.
Decided May 16, 2006.
Jeanine M. Dumont, East Hartford, in support of the petition.
Teofil Boata, pro se, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 94 Conn.App. 559, 893 A.2d 479 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the defendant had preserved his right to challenge the arbitrability of the plaintiff's claim?"
The Supreme Court docket number is SC 17668.